Order entered September 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01024-CV

                                 MIKELL KELLY, Appellant

                                                V.

                         JPMORGAN CHASE BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03540-B

                                            ORDER
                        Before Justices Lang-Miers, Stoddart, and Brown

       Based on this Court’s opinion of this date, we AFFIRM the trial court’s September 2,

2015 order sustaining the contest to appellant’s affidavit of indigence.



                                                       /s/   ADA BROWN
                                                             JUSTICE